BALLARD SPAHR LLP
1980 FESTIVAL PLAZA DRIVE, SUITE 900

LAS VEGAS, NEVADA 89134

(702) 471-7000 FAX (702) 471-7070

Oo FN GO oO F&F wD NB

wo we we Ww KY NMS NY NS NOES SFO ROS Ol eS! aS Ol aeSEllU aElUcr lhl
oa nn oO FF DO WH KY ODO HD DBA Boe FP WO LH K& OO

Joel E. Tasca

Nevada Bar No. 14124
Holly Ann Priest

Nevada Bar No. 13226
BALLARD SPAHR LLP

1980 Festival Plaza Drive, Suite 900
Las Vegas, Nevada 89135
Telephone: (702) 471-7000
Facsimile: (702) 471-7070
tasca@ballardspahr.com
priesth@ballardspahr.com

Attorneys for Onemain Financial, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

RICHARD DANIEL,
Plaintiff,

v8. STLRULATIONANS- ORDER TO
EXTEND TIME TO RESPOND TO
WELLS FARGO HOME MORTGAGE; | COMPLAINT (FIRST REQUEST)
ONEMAIN FINANCIAL, INC.;
EQUIFAX INFORMATION SERVICE
LLC; AND TRANSUNION LLC,

Defendants.

Case No. 2:19-CV-00744-JCM-VCF

 

 

 

 

Onemain Financial, Inc. “Onemain”) and Plaintiff Richard Daniel stipulate
and agree that Onemain has up to and including June 12, 2019 to respond to
Plaintiffs Complaint (ECF No. 1). This brief extension will provide Onemain
adequate time to investigate the allegations in the Complaint — although Onemain’s
registered agent was served with the Complaint on May 7, 2019, due to a technical
issue, there was a significant delay in the delivery of the Complaint to Onemain. !

[Continued on next page.]

 

1 By filing this Stipulation, Onemain is not waiving any defense, affirmative or
otherwise, it may have in this matter.

 
LAS VEGAS, NEVADA 89135
(702) 471-7000 FAX (702) 471-7070

BALLARD SPAHR LLP
1980 FESTIVAL PLAZA DRIVE, SUITE 900

© © of om kB ww Ne oe

Hn Nw WwW NWN WS WN WN NO NO &— eB Be Se YF Fe EF SF
ona nN oO oA FF BO WHO FF SG HO Bn Bae Ff wo NO KK OD

 

 

This is the first request for an extension, and it is made in good faith and not

for purposes of delay.

DATED this 30 day of May, 2019.

KNEPPER & CLARK LLC

By: _/s/ Shaina R. Plaksin
Matthew I. Knepper, Esq.
Nevada Bar No. 12796
Miles N. Clark, Esq.
Nevada Bar No. 13848
Shaina R. Plaksin, Esq.
Nevada Bar No. 13935
10040 W. Cheyenne Ave.,
Ste. 170-109
Las Vegas, Nevada 89129

Attorneys for Richard Daniel

BALLARD SPAHR LLP

By: /s/ Holly Ann Priest,
Joel K. Tasca, Esq.
Nevada Bar No. 14124
Holly Ann Priest, Esq.
Nevada Bar No. 138226
1980 Festival Plaza Drive, Suite 900
Las Vegas, Nevada 89135

Attorneys for Onemain Financial, Inc.

ORDER
IT IS SO ORDERED: _,

    

 

UNITED STATES DISTRICT MAGISTRATE
JUDGE

May 31, 2019
DATED:

 

 
